DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al., US PGPub 2018/0155870 in view of Wesson et al., US PGPub 2014/0027211.

    PNG
    media_image1.png
    326
    503
    media_image1.png
    Greyscale

Regarding claims 19, Eastman et al. discloses an elevator system (10), comprising: a hoistway (12); an elevator car (14) disposed in the hoistway (12) and movable therein; a belt (34) operably connected to the elevator car (14) to suspend and/or drive the elevator car (14) along the hoistway (12), the belt including: a plurality of tension members (16) arranged along a belt width (left to right in fig 4) and extending longitudinally along a length (see fig 4) of the belt (34), each tension member (16) including: a core member (24) formed from a plurality of load carrying fibers (26); a plurality of 

    PNG
    media_image2.png
    385
    329
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    207
    410
    media_image3.png
    Greyscale

Wesson et al. teaches a similar elevator belt structure (see fig 7) wherein the plurality of overwrap members (32) are metallic (see [0051]).  Wherein the plurality of overwrap members (32)  are configured to support an elevator car of the elevator system in the case of failure of the core member of the belt (note that incorporating the steel overwrap member as described by Wesson et al., over a polymer core material as discussed in [0051] would result in a system which satisfies this requirement). It would have been obvious to provide the metallic overwrap members described by Wesson et al. to the system disclosed by Eastman et al. in order to provide improved strength and durability of the belt.  
Regarding claims 2, Eastman et al. in view of Wesson et al. discloses the belt of claims 19, wherein the plurality of load carrying fibers (26) are disposed in a matrix material (28).
Regarding claims 3, Eastman et al. in view of Wesson et al. discloses the belt of claims 2, wherein the load carrying fibers (26) are one or more of carbon, glass, aramid, nylon, and polymer fibers (see [0035]).

Regarding claim 8, Eastman et al. in view of Wesson et al. discloses the belt of claim 19, wherein the plurality of overwrap members (32 – Wesson et al.) are wrapped or braided around the core member (see [0050]-[0052]). 
Regarding claim 9, Eastman et al. in view of Wesson et al. discloses the belt of claim 19, wherein the jacket material is selected from the group consisting of polyurethanes, polyesters, ethylene propylene diene elastomer, chloroprene, chlorosulfonyl polyethylene, ethylene vinyl acetate, polyamide, polypropylene, butyl rubber, acrylonitrile butadiene rubber, styrene butadiene rubber, acrylic elastomer, fluoroelastomer, silicone elastomer, polyolefin elastomer, styrene block and diene elastomer, natural rubber or combinations thereof (see Eastman et al. [0040]). 
Regarding claims 18, Eastman et al. in view of Wesson et al. discloses the belt of claim 19, wherein the core member (31 – Wesson et al.) formed from the plurality of load carrying fibers (31 – Wesson et al.) and absent a matrix material (see fig 6 – Wesson et al.).

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.  On page 6-7 of the Remarks, Applicant argues that Eastman does not disclose the limitation “wherein the plurality of overwrap members are configured to support an elevator car of the elevator system in the case of failure of the core member of the belt.  Examiner has used Wesson et al. to teach employing steel as the overwrap member.  It would have been obvious to provide the metallic overwrap members described by Wesson et al. to the system disclosed by Eastman et al. in order to provide improved strength and durability of the belt.  The combined structure would satisfy this newly added limitation, plurality of overwrap members are configured to support an elevator car of the elevator system in the case of failure of the core member of the belt.  Specifically, in the embodiment where the outer layer is steel and the inner layer is polymeric (as described in [0051]) the steel layer will maintain structural integrity under a variety of conditions where in the inner layer fails, such as under certain fires, and serve as to support the elevator system.  Eastman et al. in view of Wesson et al. therefore discloses the disputed limitation and applicants argument is not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654